


Exhibit 10.13
**Confidential Treatment Requested
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2
 
[ex0084img-1.jpg]
 
SPONSORED RESEARCH AGREEMENT
 
This Sponsored Research Agreement is made as of the 27th day of September 2013
(“Effective Date”) by and between the following parties:
 
UNIVERSITY HEALTH NETWORK
An Ontario not-for-profit corporation incorporated under the University Health
Network Act, 1997, having a business office at
101 College Street, Suite 150, Heritage Building, MaRS Centre, Toronto, Ontario,
Canada, M5G 1L7
 
(“UHN”)
 
- and -
 
MultiCell Technologies, Inc.
A corporation incorporated under the laws of the State of Delaware, United
States of America having its principal office at
68 Cumberland Street, Suite 301, Woonsocket, RI 02895
(“Sponsor”)
 
(Each a “Party” and collectively “Parties”).
 
BACKGROUND:
 
WHEREAS UHN desires to have Dr. Anand Ghanekar (“Principal Investigator”) direct
research activities that will give the Sponsor exclusive access to the research
findings and intellectual property resulting from the research activities
contemplated herein;
 
AND WHEREAS The Sponsor is willing to provide financial support to UHN for the
research activities contemplated herein, and to have the research project
directed by the Principal Investigator in a manner compatible with UHN’s role in
research and teaching related to health care;
 
AND WHEREAS the research activities will advance the research interests of the
Principal Investigator who is willing to assume direction of the project in
accordance with UHN policies and practices.
 
IN CONSIDERATION for the mutual promises, representations, covenants and
agreements of the Parties contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
 
UHN-2012-0189

 

Page 1 of 14



 
Exhibit 10.13
**Confidential Treatment Requested
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2
 
Article 1 – INTERPRETATION
 

1.1 Defined Terms. For the purposes of this Agreement, the following terms shall
have the respective meanings set out below and grammatical variations of such
terms shall have corresponding meanings:

 

(a) “Agreement” means this Sponsored Research Agreement and all Schedules
attached hereto, and the terms “herein”, “hereunder”, “hereto” and such similar
expressions shall refer to this Agreement;

 

(b) “Applicable Law” means any law, rule, statute, regulation, order, judgment,
decree, treaty, directive or other requirement in force at any time during the
Term which applies to or is otherwise intended to govern or regulate any person
(including either or both Parties), property, transaction, activity, event or
other matter, including all applicable statutes and regulations and applicable
guidelines set forth by the Canadian Institutes of Health Research (CIHR),
National Institutes of Health (NIH) or other governmental agencies where
applicable;

 

(c) “Background Intellectual Property” means Intellectual Property of a Party
that is in existence on the Effective Date, or arises otherwise after the
Effective Date from activities not conducted pursuant to the Research Program
and shall include, without limitation, the Intellectual Property further
described in Schedule C;

 

(d) “Confidential Information” of a Party means any and all information of a
Party and/or any of its affiliates (in this definition called the "Disclosing
Party") which has or will come into the possession or knowledge of the other
Party and/or any of its affiliates (in this definition called the "Recipient
Party") in connection with or as a result of entering into this Agreement
including information concerning the Disclosing Party's past, present and future
customers, suppliers, technology, markets, research and business. For the
purposes of this definition, “Confidential Information” includes any and all
Intellectual Property, licensed IP, product, commercial, research, scientific,
customer, or market information, analyses or conclusions drawn or derived
therefrom, this Agreement and information developed or disclosed hereunder, or
any Party’s raw materials, processes, formulations, analytical procedures,
methodologies, products, samples, specimens, functions, know-how, data, patents,
copyrights, trade secrets, processes, techniques, programs, designs, formulae,
marketing, advertising, financial, commercial, sales or programming materials,
written materials, compositions, drawings, diagrams, computer programs, studies,
work in progress, visual demonstrations, ideas, concepts, and other data, in
oral, written, graphic, electronic, or any other form or medium whatsoever.
Confidential Information shall not include or encompass information and
materials which:

 

(i) are part of the public domain, or becomes part of the public domain without
breach of Section 7.1 herein;

 

(ii) are obtained by a Recipient Party from a third party who is not under a
duty of confidentiality to the Disclosing Party in respect of the Confidential
Information and said third party has a legal right to disclose it;

 

(iii) are required to be disclosed by law or an order of a court, tribunal, or
government agency, but the Recipient Party shall promptly notify the Disclosing
Party and give the Disclosing Party a reasonable opportunity to seek a
confidentiality order or the like;

 

(iv) is identified in writing by a Disclosing Party as no longer constituting
Confidential Information of said Disclosing Party;

 

UHN-2012-0189

 

Page 2 of 14



 
Exhibit 10.13
**Confidential Treatment Requested
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2
 

(v) is already known by a prospective Recipient Party at the time of disclosure
to said Recipient Party, as said Recipient Party can demonstrate by its written
records; or

 

(vi) is independently developed by a Recipient Party without access to or
reliance on, the Confidential Information of the Disclosing Party, as said
Recipient Party can demonstrate by its written records:

 

(e) “Contract Year” means each successive twelve calendar month period during
the Term. The first Contract Year shall begin on the Effective Date of this
Agreement. The last Contract Year shall end on the day this Agreement expires,
unless earlier terminated;

 

(f) “Effective Date” shall have the meaning set forth in the introduction to the
Agreement;

 

(g) “Intellectual Property” or “IP” mean inventions (whether patentable or not),
discoveries, written material, compounds, information, know-how, trade secrets,
copyright, designs, plant breeders’ rights, integrated circuit topographies,
ideas (including any computer software), formulae, algorithms, concepts,
proprietary data, techniques, instructions, processes, expert opinions,
information, Materials, program listings, flow charts, logic diagrams, manuals,
specifications, instructions, or any copies of the foregoing in any medium, or
the expression thereof;

 

(h) “Intellectual Property Rights” or “IP Rights” means any rights in
Intellectual Property which a Party owns or is seeking to own, including any
regular or provisional patent applications filed in the U.S., Canada or any
other jurisdiction, divisions, continuations, continuations-in-part, patents
issuing thereon or renewals, or reissues, and any and all patents and patent
applications in other countries corresponding thereto in respect of Intellectual
Property;

 

(i) “Invention” means any Intellectual Property conceived and reduced to
practice in the conduct of the Research Program that may form the subject matter
of a patent;

 

(j) “Invention Notice” means written notice of an Invention;

 

(k) “Parties” means UHN and Sponsor collectively, and “Party” means either
individually, as the context indicates;

 

(l) “Publication” means any means of making available to the public information
by way of speech, talk, paper, drawing, photograph, printed work, tape, video
recording or other electronic means, or any other disclosure given or
distributed;

 

(m) “Research Program” means the research activities as further set out in
Schedule A attached hereto (as may be amended from time to time); and

 

(n) “Term” shall have the meaning provided in Section 10.1.

 
All other defined terms in this Agreement shall have the meanings as otherwise
specified within the body of this Agreement.
 

1.2 Sections and Headings. The division of this Agreement into Articles,
Sections and Subsections and the insertion of headings are for reference
purposes only and shall not affect the interpretation of this Agreement. Unless
otherwise indicated, any reference herein to a particular Article, Section,
Subsection or Schedule refers to the specified article, section or subsection of
or Schedule to this Agreement.

 

UHN-2012-0189

 

Page 3 of 14



 
Exhibit 10.13
**Confidential Treatment Requested
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2
 

1.3 Number, Gender and Persons. In this Agreement, words importing the singular
number shall include the plural and vice versa, words importing gender shall
include all genders and words importing persons shall include individuals,
corporations, partnerships, associations, trusts, unincorporated organizations,
governmental bodies and other legal or business entities.

 

1.4 Including. Where the word “including” or “includes” is used in this
Agreement, it means “including (or includes) without limitation”.

 

1.5 Remedies Cumulative. Unless otherwise expressly stated herein, all rights
and remedies of a Party under this Agreement are in addition to such Party’s
other rights and remedies and are cumulative, not alternative.

 

1.6 Currency. All monetary amounts in this Agreement are in Canadian dollars
(“C$”) unless explicitly stated otherwise.

 

1.7 Schedules. The following Schedules are annexed to and form part of this
Agreement:

 
Schedule A – Description of Research Program
 
Schedule B – Research Program Budget
 
Schedule C – Background Intellectual Property
 
Schedule D – UHN Payment & Banking Instructions
 

1.8 Order of Priority. In the event of any inconsistency between any of the
provisions of the main terms and conditions of this Agreement and the Schedules,
the inconsistency will be resolved by reference to the following descending
order of priority: (i) the main body of this Agreement; (ii) the Schedules.

 

1.9 Knowledge. “To the knowledge”, unless otherwise qualified hereunder means a
statement of the declarant’s knowledge of the actual facts or circumstances to
which such phrase relates without having made any inquiries or investigations in
connection with such facts and circumstances.

 
Article 2 – scope of work
 

2.1 Research Program. The Principal Investigator and UHN will carry out the
Research Program as set out in Schedule A.

 

2.2 Compliance. The Research Program shall be carried out in accordance with
Applicable Laws. There will be no use of human subjects under this Agreement.
Any proposed sampling or use of human materials shall have the prior written
approval of the UHN Research Ethics Board (REB).

 

2.3 Restrictions. No biological material, such as cells, genes, proteins,
vectors or viruses, shall be transferred from UHN to the Sponsor unless UHN and
the Sponsor execute a biological material transfer agreement.

 
Article 3 – PAYMENT
 

3.1 Payment. The Sponsor shall pay to UHN the total sum of **REDACTED**
(inclusive of 40% institutional overhead) for the conduct of the Research
Program, as set out in the Budget attached in Schedule B. Payments shall paid
according to the following schedule:

 

UHN-2012-0189

 

Page 4 of 14



 
Exhibit 10.13
**Confidential Treatment Requested
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2
 

Within ten (10) business days of signing this Agreement [**REDACTED**] On the
first (1st) business day of each month for 10 months [**REDACTED**] Upon
delivery of FINAL written report for the Research Program [**REDACTED**]

 

3.2 Payment Information. Payments shall be made payable to “University Health
Network”, referencing Dr. Anand Ghanekar and UHN Reference #2012-0189. Payment
by cheque can be sent to the following address, or see Schedule D for additional
payment options.

 
University Health Network
Technology Development & Commercialization
Attention: Compliance Specialist
101 College Street – Suite 150
Heritage Building – MaRS Centre
Toronto, Ontario, Canada, M5G 1L7
 

3.3 Interest. All monies payable to UHN by Sponsor hereunder and not paid within
sixty (60) days of the date due bear interest at the prime rate of interest
quoted by the Bank of Canada, plus 3% (three percent) per annum compounded
monthly until the date paid to UHN.

 
Article 4 – REPORTS
 

4.1 Reports by Principal Investigator. The Principal Investigator shall provide
summary progress report(s) to the Sponsor quarterly, and at the end of the
Research Program, respectively.

 

4.2 Final Report by UHN. UHN shall provide a final report to the Sponsor within
sixty (60) days following the expiration or earlier termination of this
Agreement. In the event of the earlier termination of this Agreement, a final
report shall be provided instead of a progress report.

 
Article 5 – Equipment
 

5.1 Equipment Ownership. UHN shall own all equipment, software or other
materials purchased, licensed or developed by UHN or Principal Investigator
under this Agreement unless there is prior written agreement otherwise.

 
Article 6 – Confidentiality, publication & publicity
 

6.1 Confidential Information. Subject to the provisions of this Agreement, the
Parties agree that they will not use, distribute or disclose to any third party
Confidential Information belonging to any other Party to this Agreement without
the prior written consent of such Party, during, and for five (5) years after
the expiration or earlier termination of this Agreement.

 

6.2 Publication of Results. Principal Investigator and UHN may publish the
results of the Research Program in accordance with normal academic practices but
subject to the following conditions: Principal Investigator and UHN shall grant
Sponsor a ninety (90) day review period to review the proposed publication by
UHN or the Principal Investigator. During the review period, the Sponsor may
require UHN and the Principal Investigator to (i) remove any of Sponsor's
Confidential Information, or (ii) delay the publication for up to a maximum of
ninety (90) days to protect Sponsor's proprietary interests. For further
clarification, the Principal Investigator and UHN may publish the results of the
Research Program after the ninety (90) day review period elapses with no
response from the Sponsor or after one hundred eight (180) days if Sponsor
requests a delay of the publication to protect Sponsor’s proprietary interests.

 

UHN-2012-0189

 

Page 5 of 14



 
Exhibit 10.13
**Confidential Treatment Requested
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2
 

6.3 Publicity. Except as required by law, no Party shall use the name(s),
logo(s), trade-mark(s) or trade-name(s) of the other Party in connection with
any products, publicity, promotion, news release, advertising or similar public
statements or otherwise without the prior written consent of such other Party.

 

6.4 Disclosure to Advisors. Notwithstanding the confidentiality obligations
herein, each Party shall be permitted to disclose the terms of this Agreement
without the prior written consent of the other Party to those of its advisors,
consultants, accountants, auditors, shareholders, investors, potential
investors, underwriters and others on a need to know basis under circumstances
that reasonably ensure the confidentiality thereof, or to the extent required by
Applicable Law.

 
Article 7 – intellectual property
 

7.1 Background Intellectual Property. No term or provision of this Agreement
shall grant a Party any right(s) or interest to or in the other Party's
Background Intellectual Property.

 

7.2 Research Program Intellectual Property. As between the Parties, Sponsor
shall own title to all Intellectual Property arising out of the Research
Program. Principal Investigator shall disclose any Invention and/or other
Intellectual Property to UHN in writing in accordance with current UHN policy.
UHN shall promptly disclose said invention or other disclosed Intellectual
Property to the Sponsor by means of UHN’s standard form of “Invention Notice”.

 

7.3 Filing of Patent Application. Within thirty (30) days of Sponsor receiving
the Invention Notice, the Sponsor may send written notice to UHN notifying UHN
of Sponsor’s intention to seek patent protection for the invention described in
the Invention Notice. Sponsor shall be solely responsible for filing and
prosecuting all patent applications relating to Inventions arising from the
Research Program. Sponsor shall be responsible for the cost of preparing,
prosecuting, filing and maintaining any patent applications and patent arising
from the Research Program.

 

7.4 Royalty Free License. UHN shall grant to Sponsor a worldwide royalty free
exclusive license to any Intellectual Property resulting from the Research
Program.

 

7.5 Infringement. Each of the Parties will promptly notify the other Parties of
any infringement or threatened infringement of any Intellectual Property. Each
Party will provide reasonable assistance to the other Parties in connection with
assessing and resolving infringement or threatened infringement, but the Parties
shall have no obligation to litigate or otherwise incur expense.

 
Article 8 – Indemnification
 

8.1 Indemnification. Subject to Article 9 below, each Party agrees to be
responsible and to assume liability for its acts or omissions, and those of its
directors, officers, agents, employees, staff, consultants, advisors, or
students, arising out of or as a result of, or in connection with the conduct of
the Research Program, to the full extent required by law. A Party that is
negligent or that breaches this Agreement agrees to indemnify, defend and hold
the other Party harmless from liability resulting from its negligence or breach,
including, without limitation, legal fees and costs, except to the extent caused
by the other Party, and each party agrees to maintain reasonable insurance
coverage for such liabilities.

 
Article 9 – Representations, Waranties & LIability
 

9.1 Sponsor Representation. The Sponsor represents and warrants to UHN that the
Sponsor has the power to enter into this Agreement and to perform its
obligations, and that the Sponsor has taken necessary action for the execution
of this Agreement to constitute a binding obligation enforceable against the
Sponsor.

 

UHN-2012-0189

 

Page 6 of 14



 
Exhibit 10.13
**Confidential Treatment Requested
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2
 

9.2 UHN Representation. UHN represents and warrants to the Sponsor that UHN has
the power to enter into this Agreement and to perform its obligations, and that
UHN has taken necessary action for the execution of this Agreement to constitute
a binding obligation enforceable against UHN.

 

9.3 EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, UHN AND THE PRINCIPAL
INVESTIGATOR MAKE NO CONDITIONS, WARRANTIES, UNDERTAKINGS OF ANY KIND, INCLUDING
WITHOUT LIMITATION, THE ORIGINALITY OR ACCURACY OF THE RESEARCH PROGRAM,
INTELLECTUAL PROPERTY, INVENTIONS, PATENTS, OR PRODUCTS ARISING UNDER THIS
AGREEMENT OR THE OWNERSHIP, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE
OF THE RESEARCH PROGRAM, INTELLECTUAL PROPERTY, INVENTIONS OR PRODUCTS ARISING
THEREFROM.

 

9.4 UHN AND THE PRINCIPAL INVESTIGATOR SHALL NOT BE LIABLE FOR ANY DIRECT,
INDIRECT, CONSEQUENTIAL, OR OTHER DAMAGES SUFFERED BY THE SPONSOR OR ANY OTHERS
RESULTING FROM THE USE OF THE RESULTS OF THE RESEARCH PROGRAM, INTELLECTUAL
PROPERTY, INVENTIONS, OR PATENTS. THE ENTIRE RISK AS TO THE DESIGN, DEVELOPMENT,
MANUFACTURE, SALE OR OTHER DISPOSITION AND PERFORMANCE OF ITS PRODUCTS IS
ASSUMED BY THE SPONSOR.

 

9.5 Intellectual Property Representations and Warranties. The Parties
acknowledge that none of the Parties makes any representation or warranty with
respect of the following: (a) whether any third party may have any right or
interest in any Intellectual Property arising out the Research Program; (b)
whether any Invention will be covered by any patent applications or issued
patent, or by any division, continuation, continuation-in-part, reissue,
reexamination or extension associated therewith. The Parties further acknowledge
that it may be necessary to reach agreements with third parties in order to
permit the use and exploitation of the results of the Research Program and of
any Intellectual Property arising therefrom. The Parties acknowledge that the
Principal Investigator, as a research specialist, has other sources of research
grants and conducts independent, concurrent research in the area of the Research
Program and that this independent, concurrent research may give rise to
Intellectual Property to which Sponsor shall have no rights.

 
Article 10 – TERMINATION
 

10.1 Term. This Agreement shall continue for a period of 1 year from the
Effective Date unless earlier terminated as set out below. Continuation for
additional periods of time is subject to the agreement of the Parties.

 

10.2 Notice of Termination. If the Sponsor fails to meet any of its obligations
under this Agreement and does not remedy these failures within sixty (60) days
after receipt of notice of the failure from UHN, or at any time the Sponsor
fails to carry on business in the normal course or becomes insolvent, UHN may
immediately terminate this Agreement by giving the Sponsor notice of
termination. If UHN fails to meet any of its obligations under this Agreement
and does not remedy these failures within sixty (60) days after receipt of
notice of the failure from the Sponsor, or if UHN fails to carry on business in
the normal course the Sponsor may immediately terminate this Agreement by giving
UHN notice of termination and such right to terminate shall be the Sponsor's
sole remedy.

 

10.3 Replacement of Principal Investigator. If the Principal Investigator is
unavailable or unable to continue the direction of the Research Program for a
period in excess of sixty (60) days, UHN shall notify the Sponsor and may
additionally nominate one or more replacements. If no replacement is nominated
by UHN, or if no nominee is satisfactory to the Sponsor, the Sponsor may
terminate this Agreement upon thirty (30) days’ notice to UHN.

 

UHN-2012-0189

 

Page 7 of 14



 
Exhibit 10.13
**Confidential Treatment Requested
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2
 

10.4 Expenses. Upon the earlier termination of this Agreement, the Sponsor shall
pay UHN for all reasonable expenses and un-cancellable commitments incurred as
of the date of notice of termination, but the amount may not exceed the maximum
payable under this Agreement.

 

10.5 Survival. The Parties agree that Articles 3, 5 through 9, 11 through 13,
and Sections 4.2, 10.4 and 10.5 of this Agreement shall survive the expiration
or earlier termination of this Agreement, until such time as the Parties
mutually agree to the release of the obligations contained therein.

 
Article 11 – Notices
 

11.1 Notices. All notices required or permitted to be given under this Agreement
shall be in writing and may be effectively given if delivered personally or if
sent by prepaid registered mail addressed as follows:

 

If to UHN:  
Director, Technology Development & Commercialization
University Health Network
101 College Street – Suite 150
Heritage Building – MaRS Centre
Toronto, Ontario M5G 1L7 Canada
T: (416) 581-7410
F: (416) 977-4765
      With a copy to the Principal Investigator:  
Anand Ghanekar. MD, PhD FRCSC
Division of General Surgery
University Health Network
Toronto General Hospital, CSB 11C-1227
585 University Avenue
Toronto, ON M5G 2N2
      If to the Sponsor:  
W. Gerald Newmin
Chairman & Chief Executive Officer
MultiCell Technologies, Inc.
68 Cumberland Street, Suite 301
Woonsocket, RI 02895

 
Any such notice shall be deemed to have been given and received when actually
received. Either Party may change its address for service from time to time by
notice given in accordance with the foregoing.
 
Article 12 – DISPUTE RESOLUTION
 

12.1 Best Efforts. The Parties agree to use reasonable best efforts to resolve
amicably among themselves any dispute arising out of this Agreement.

 

12.2 Referral for Resolution. If the Parties are unable to resolve the dispute
under Section 12.1, the dispute shall be referred to the Vice President,
Research of UHN (or designate) and Mr. Martin F. Schroeder, EVP & Managing
Director, Emmes Group, 92 Natoma Street, Suite 200, San Francisco, CA 94105 USA,
(415) 495-7111, martin_schroeder@emmesgroup.com (or designate) of the Sponsor
for their discussion and resolution. The Parties may agree to mediation of the
dispute.

 

UHN-2012-0189

 

Page 8 of 14



 
Exhibit 10.13
**Confidential Treatment Requested
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2
 

12.3 Arbitration. Any dispute which cannot be settled amicably between the
Parties as provided in Sections 12.1 and 12.2 shall be submitted to arbitration,
by an arbitrator to be mutually agreed upon by the parties, in accordance with
the provisions of the Arbitration Act, 1991, S.O. 1991, c.17, as amended from
time to time. The arbitration will take place in the City of Toronto.

 
Article 13 – GENERAL
 

13.1 Entire Agreement. This Agreement, together with the Schedules, constitutes
the entire Agreement between the Parties with respect to its subject matter and
supersedes all prior agreements, negotiations and discussions, written or oral.
There are no conditions, agreements, representations, warranties or other
provisions relating to the subject matter except as provided in this Agreement.

 

13.2 Assignment. This Agreement shall not be assignable by any Party without the
prior written consent of the other Parties. Any and all assignments not made in
accordance with this section shall be void.

 

13.3 No Joint Venture. Each Party is and will remain at all times independent of
each other. The Parties are not and shall not be considered to be joint
venturers, partners or agents of each other and neither of them shall have the
power to bind or obligate the other except as set forth in this Agreement. The
Parties mutually covenant and agree that neither shall they, in any way, incur
any contractual or other obligation in the name of the other, nor shall they
have liability for any debts incurred by the other. No representation will be
made or acts taken by any of the Parties which could establish any apparent
relationship of agency, joint venture, partnership or employment.

 

13.4 Headings. The headings in this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement. Any reference in
this Agreement to an article or sub-section or Schedule refers to the specified
article or sub-section or Schedule to this Agreement.

 

13.5 Waiver. No amendment, supplement or waiver of any provision of this
Agreement shall be binding on any Party unless consented to in writing by such
Party. No waiver of any provision of this Agreement shall constitute a waiver of
any other provision, nor shall any waiver constitute a continuing waiver unless
otherwise expressly provided. Further, no failure or delay by any Party in
exercising any right or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise or waiver of any right or remedy preclude its further
exercise or the exercise of any other right or remedy.

 

13.6 Severability of Provisions. Each provision of this Agreement is separate,
severable and distinct. If any provision is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions.

 

13.7 Governing Law. This Agreement shall be governed by the laws of the Province
of Ontario and the laws of Canada applicable therein and shall be treated as an
Ontario contract. Subject to Section 12.3, each Party irrevocably and
unconditionally submits to the non-exclusive jurisdiction the courts of Ontario
and all courts competent to hear appeals therefrom in connection with any
matters arising under this Agreement.

 

13.8 General Assurances. Each of the Parties shall execute such agreements and
take such steps as may be reasonably requested by the other Party in order to
give effect to this Agreement.

 

13.9 Severability of Provisions. In the event that any provisions of this
Agreement are determined to be invalid or unenforceable by a court of competent
jurisdiction in any jurisdiction, the remainder of the Agreement shall remain in
full force and effect without said provision in said jurisdiction and such
determination shall not affect the validity or enforceability of such provision
or the Agreement in any other jurisdiction. The Parties shall in good faith
negotiate a substitute clause for any provision declared invalid or
unenforceable, which shall most nearly approximate the intent of the Parties in
entering this Agreement.

 

UHN-2012-0189

 

Page 9 of 14



 
Exhibit 10.13
**Confidential Treatment Requested
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2
 

13.10 Force Majeure. In the event that any one of the Parties is prevented from
fulfilling any of its obligations herein by acts of God, war, strikes, riots,
storms, fires, governmental orders or restrictions or any other cause beyond its
control (each, a “Force Majeure Event”), the obligations of a Party, other than
an obligation to make payments under this Agreement, shall be suspended during
the Force Majeure Event. The Parties will have the right to terminate this
Agreement in the event that the other Party is unable to fulfill its obligations
herein for a period of at least six (6) months due to a Force Majeure Event.

 

13.11 Counterparts. This Agreement may be executed in counterparts each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 
IN WITNESS WHEREOF, the Sponsor and UHN have executed this Agreement through
their duly authorized representatives.
 

MULTICELL TECHNOLOGIES, INC.   UNIVERSITY HEALTH NETWORK           By: s// W.
Gerald Newmin   By: s//Christopher Paige           Name: W. Gerald Newmin  
Name: Christopher J. Paige, PhD       Title: Chairman & Chief Executive Officer
  Title: Vice President, Research

 
ACKNOWLEDGMENT
 
I, the Principal Investigator, have read the provisions of this Agreement and I
will use my best efforts to direct the Research Program in accordance with them
in my capacity as an employee/staff member of UHN and as directed by UHN.
 
Principal Investigator
 

By: s//Anand Ghanekar     Dr. Anand Ghanekar  

 

UHN-2012-0189

 

Page 10 of 14



 
Exhibit 10.13
**Confidential Treatment Requested
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2
 
SCHEDULE A
 
Description of Research Program
 
[**REDACTED**]
 

UHN-2012-0189

 

Page 11 of 14



 
Exhibit 10.13
**Confidential Treatment Requested
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2
 
SCHEDULE B
 
UHN and MultiCell Research Program Costs
 
[**REDACTED**]
 

UHN-2012-0189

 

Page 12 of 14



 
Exhibit 10.13
**Confidential Treatment Requested
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2
 
SCHEDULE C
 
UHN Background Intellectual Property:
 
[**REDACTED**]
 
Sponsor Background Intellectual Property:
 
[**REDACTED**]
 

UHN-2012-0189

 

Page 13 of 14



 
Exhibit 10.13
**Confidential Treatment Requested
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2
 
SCHEDULE D
 
UHN PAYMENT AND BANKING INSTRUCTIONS
 

WHEN PAYING BY CHEQUE:   BANK WIRE TRANSFER INSTRUCTIONS:         Payee:
University Health Network   [**REDACTED**]         Address: Technology
Development &       Commercialization       University Health Network       101
College Street- Suite 150       Heritage Building- MaRS Centre       Toronto,
Ontario       M5G 1L7 Canada             ATTN: Cheryl Szombati, Compliance
Specialist    

 

UHN-2012-0189

 

Page 14 of 14




 

